DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 23-32 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-11 and 14-22 have been considered on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

RE: Rejection of claims 1-11 and 14-22 under 35 U.S.C. 103 as being unpatentable over Cooks et al. in view of Brusius et al. and Meucci et al., as evidenced by Trasch et al.
	Traversal of rejections is grounded on Cook et al. allegedly not teaching spotting a zinc sulfate solution onto a wet blood sample. Applicant points out that the cited portions of the prior art pertain to improvements made on the analysis of dried blood spots. Referring to paragraph 210 as an example, Cook et al. supposedly states that a primary challenge faced by rapid blood analysis with paper spray is that “the red component of blood was to run to the tip when not dried”. Thus, it is argued that Cook et al. does not analyze blood when wet.
	Applicant’s traversal has been fully considered but is found unpersuasive. Cook et al.’s method does not teach using zinc sulfate solution, but this limitation is considered obvious in view of the teachings of Brusius et al., Meucci et al., and Trasch et al. as set forth in the last office action. With regards to the wet state of the blood sample, it is respectfully submitted that Cook et al. shows working examples wherein fresh whole blood sample (reads on “wet blood sample”) instead of dry blood is added et al. does describe that one of the challenges encountered when blood is analyzing blood when not dried, but this does not mean that the disclosed method is limited to analyzing dried blood. In fact, Cook et al. as a whole is directed to addressing this challenge in paper spray analysis of blood by adding coagulants to the paper such as potash alum (par. [0211]). And as stated above, working examples illustrate preparing a wet blood sample by adding a coagulant before performing mass spectrometry. Thus contrary to Applicant’s argument, Cook et al. does teach analysis of a wet blood sample. Furthermore, Brusius et al. shows adding a zinc sulfate solution to a liquid whole blood in order to induce precipitation of blood proteins (Figures 7-8, page 41) and Meucci et al. teaches that zinc sulfate effectively precipitates interfering proteins like hemoglobin when added to a whole blood sample (lines 51-66, column 7).
	Hence, the cited prior do render the claims obvious. The rejections of record have been maintained.

Maintained Rejections
Claims 1-11 and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cooks et al. (Pub. No. US 2015/0041638 A1) in view of Brusius et al. (Chromatography Today 2016, pages 40-47) and Meucci et al. (Pub. No. US 5,135,875), as evidenced by Trasch et al. (Pub. No. US 5,055,195).
et al., systems and methods for direct qualitative and quantitative analysis of complex biofluids have been recently developed. Referred to as paper spray ionization, analyte is transported through a porous material with a macroscopically sharp point and then a high electric field is applied to perform ionization and chemical analysis on compounds present in biological samples (paragraphs [0004]-[0005], page 1). Paper spray ionization has been used to analyze dried blood spots. However, the efficiency of extracting chemicals from dried blood spots is constrained (paragraphs [0006]-[0007], page 1).
Cooks et al. discloses modified systems and methods that limit the interaction of a sample and porous substrate such that the sample is efficiently transferred through the substrate for analysis. The modified systems comprise a mass spectrometry probe or mass analyzer with at least one porous substrate connected to a high voltage source, in which the porous substrate includes a material that prevents diffusion of a sample into the substrate. In some embodiments, the mass spectrometry probe further comprises a  solvent applied to the porous substrate in an amount sufficient to wet the porous substrate and assist transport of the sample through the porous substrate. The porous substrate may have any shape, while the material will depend on the properties of the sample to be analyzed. For example, when the sample is hydrophilic, the substrate is less hydrophilic than the sample. When the sample is hydrophobic, the substrate is less hydrophobic than the sample (paragraphs [0008]-[0009], page 1). Suitable materials for the porous substrate are paper products such as cellulose filter paper, nitrocellulose paper, glass microfiber filter paper, and polyethylene paper 
One aspect of Cooks et al.’s modified methods is directed to analyzing blood comprising contacting a blood sample to a porous substrate, applying to the blood sample a solvent capable of diffusing into the substrate which results in diffusion of blood components into the substrate, applying a high voltage to the substrate to generate ions of said blood components that are expelled from the porous substrate, and analyzing the expelled ions (paragraph [0013], page 2). In some embodiments, the solvent is not capable of mixing with the blood sample but is capable of extracting components such as proteins from the sample. In other embodiments, the substrate is dried prior to application of high voltage to yield a dried blood spot (paragraph [0013], page 2). Various chemical compounds in whole blood can be analyzed by the disclosed systems and methods, including electrolytes like sodium, glucose, lipids, and therapeutic drugs (paragraphs [0159]-[0166], page 12).
Cooks et al. states that one of the challenges in using paper spray is the contamination of spray tip by blood components. A freshly-spotted blood that is not dried, for instance, can sometimes encounter the problem of red components running to the tip of the substrate. This is presumably due to proteins and cellular components moving towards the tip, which can prohibit formation of a stable Taylor cone when analyzing blood volumes greater than 2 [Symbol font/0x6D]L. Thus, red blood cells, proteins and other interfering blood components should remain stationary on the paper (Figure 41; paragraph [0210], page 16). Potash alum, specifically potassium aluminum sulfate, solves this problem by promoting flocculation in suspended colloids. It is minimally 
The methods of Cooks et al. are comparable to the instant application’s method of analyzing a wet blood sample:	Regarding claims 1 and 11: the embodiment of analyzing whole blood that is not dried by applying fresh whole blood sample on filter paper, which is a porous substrate, is equivalent to the step “dispensing a wet blood sample onto a substrate”. Using potassium aluminum sulfate solution to coagulate blood such that interfering blood components remain stationary on the filter paper, is similar to the step “spotting a zinc sulfate solution onto the wet blood sample to fix the wet blood sample in place on the substrate” (claim 1) and “dispensing a wet blood sample and a zinc sulfate solution simultaneously onto a substrate” (claim 11). Applying a high voltage to produce ions of blood components is analogous to the step “generating ions of an analyte in the wet blood sample”. Analyzing the produced ions is the same as “analyzing the ions”.
et al. from the claimed invention is that potassium aluminum sulfate solution is the reagent employed to fix blood on the filter paper, and not “zinc sulfate solution” to induce “precipitation of the wet blood sample while the wet blood sample is fixed in place”. In addition, said reagent is applied on the filter paper before putting the fresh whole blood sample, and not after (claim 1) or simultaneously with the fresh whole blood sample (claim 11).
Despite these differences, zinc sulfate solution is known in the art as a protein precipitating agent. Brusius et al., for example, shows that zinc sulfate acts a protein denaturant when combined with wet whole blood. Zn2+ binds to proteins in the blood and consequently forms insoluble metal-salt protein complexes, which results in the membrane proteins of erythrocytes to precipitate (right column, page 4). In the presence of an organic solvent like methanol, proteins are also precipitated through significant lowering of the dielectric constant of whole blood, leading to minimization of hydrophobic interaction and increase in electrostatic interactions between proteins (Figures 7-8; left column, page 41). Moreover, Meucci et al. teaches that zinc sulfate precipitates interfering proteins like hemoglobin in a sample such as a whole blood sample, while an alcohol like methanol maintains hydrophobic analyte in solution and also precipitates proteins (lines 26-54, column 2). Suitable concentration of zinc sulfate is between about 5 mM and about 100 mM (lines 3-5, column 2), such as 60 mM zinc sulfate in methanol (lines 30-33, column 6). 
Based on the teachings of Brusius et al. and Meucci et al., a solution of zinc in methanol would be deemed an alternative to potassium aluminate sulfate solution since it precipitates proteins like hemoglobin in a whole blood sample. A person with ordinary et al.’s methods with about 5-100 mM zinc sulfate solution in methanol and predict that proteins in whole blood like hemoglobin would be prevented from running to the tip of the filter paper, thus allowing a stable Taylor cone to form. It can be expected that such replacement would still result in the successful production of ions from a fresh whole blood sample and analysis of analytes like therapeutic drugs due to zinc sulfate causing precipitation of proteins in blood. Furthermore, it is known in the art that zinc sulfate keeps blood in place as evidenced by Trasch et al.. Trasch et al. states that previous works have shown that inorganic salts like zinc sulfate coagulates blood such that it is retained in a filter paper (lines 23-26, col. 2). Given that zinc sulfate keeps blood fixed in filter paper, applying the teachings of Brusius et al. and Meucci et al. to the disclosed methods satisfy the requirement that zinc sulfate solution causes “precipitation of the wet blood sample while the wet blood sample is fixed in place”. Obviousness is based on the rationale that substitution of one known element for another known element, both elements having equivalent effect, is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results. See MPEP § 2143 and KSR International Co. v. Teleflex Inc. 550 US 398, 82 USPQ2d 1385 (2007). 
Although Brusius et al. only teaches adding zinc sulfate solution to fresh whole blood and not dispensing them “simultaneously onto a substrate”, there is no evidence that the time at which zinc sulfate is mixed with the whole blood is crucial. MPEP § 2144.04(IV) states that differences with regards to the sequence of adding ingredients is obvious in the absence of unexpected results. 
et al. in view of Brusius et al. and Meucci et al., as evidenced by Trasch et al..
Regarding claims 2 and 14: the modified method’s filter paper on which the fresh whole blood is applied meets the limitation “wherein the substrate comprises a porous substrate”.
Regarding claim 3 and 15: filter paper is identical to “wherein the porous substrate comprises filter paper”.
Regarding claims 4 and 16: using methanol as the spray solvent and applying a high voltage to produce ions of the blood components corresponds to “wherein the generating ions of an analyte in the wet blood sample comprises applying a solvent and voltage to the substrate to generate ions”.
Regarding claims 5 and 17: methanol is an organic solvent, thus satisfying “wherein the solvent comprises an organic solvent, an aqueous solvent, or a mixture thereof”.
Regarding claim 6-7 and 18-19: using a mass spectrometry probe in Cooks et al.’s systems in order to analyze mass spectra of ions of analytes like therapeutic drugs present in the fresh whole blood sample fulfill “wherein the analyzing ions comprises providing a mass analyzer to generate a mass spectrum of the analyte” and “wherein the mass analyzer is encloses within a mass spectrometer”.
Regarding claims 8 and 20: applicable mass spectrometry probes include quadrupole ion trap, cylindrical ion trap, and orbitrap, which meet “wherein the mass analyzer is selected from the group consisting of a triple quadrupole, an ion trap, or an Orbitrap”.

Regarding claims 10 and 22: placing of 10 [Symbol font/0x6D]L fresh whole blood sample and 5 [Symbol font/0x6D]L coagulating reagent on the filter paper fulfill “wherein the whole blood sample and the zinc sulfate solution has a volume of about 2 [Symbol font/0x6D]L to about 15 [Symbol font/0x6D]L”. Meucci et al.’s teaching that a suitable zinc sulfate concentration is between about 5 and about 100 mM like 60 mM zinc sulfate in methanol reads on “the zinc sulfate solution comprises zinc sulfate present at a concentration of about 10 mM to about 100 mM in methanol”.

Conclusion
No claim is allowed. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651